Case 1:15-cv-00984-JLH Document 177 Filed 07/09/21 Page 1 of 1 PageID #: 3160




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 GERARD SZUBIELSKI,                              )
                                                 )
                        Plaintiff,               )
                                                 )
 v.                                              )
 DAVID PIERCE,                                   )   C.A. No. 15-984 (JLH)
                                                 )
                                                 )
                                                 )
                        Defendant.               )
                                                 )
                                                 )

                                             ORDER

       IT IS HEREBY ORDERED that the Clerk’s Office for the District of Delaware be and

hereby is directed to furnish lunch for eight jurors engaged in the above entitled case on July

9, 2021.


Dated: July 9, 2021                          ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
